             Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 ANTONIO BUEHLER,
 PLAINTIFF
                                                           Case No. 1:19-cv-188-LY
        V.

 LT. DAREN HEAD, HOUSTON POLICE
 DEPARTMENT,
 DEFENDANT



         PLAINTIFF’S REQUEST FOR TEMPORARY RESTRAINING ORDER


                                           Introduction


       Plaintiff filed this Section 1983 Civil Rights case alleging that Defendant violated his Fourth

Amendment protected right to be free from unreasonable searches on February 27, 2019. (Dkt. #2).

Plaintiff urges the Court to grant a temporary restraining order that is both mandatory and

prohibitory in nature pursuant to Federal Rule of Civil Procedure 65(b), and in support thereof

would show as follows:


                                               Facts

       On February 20, 2019, Facebook, Inc. contacted Antonio Buehler (hereinafter “Buehler”) to

inform him that law enforcement made a request for records. (Ex. A at 1; Ex. A-1). After

confirming that it was a legitimate email address, Buehler contacted Facebook to ask what type of

law enforcement request it was. (Ex. A at 1). The response from Facebook included a copy of a

document purporting to be an “administrative subpoena” (hereinafter “the subpoena”) from Houston

                                                 1
           Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 2 of 7



Police Department Lt. Daren Head. (Ex A-2).

       Within the subpoena, Lt. Head requests the subscriber information for every conceivable

electronic device, online account, communications account, and social media account. Id. Included

within the subpoena is a request for credit card and banking information associated with the devices

and accounts. Id. It also includes a request for the personal unlocking codes (hereinafter

“PUC/PUK”) for all the associated devices and accounts. Id.

       These PUC/PUKs are backdoor passwords to the devices and accounts. (Ex. A at 2). With

those PUC/PUKs, Lt. Head can enter the devices and accounts that he requested information for and

access every record kept inside the devices and accounts. Id.

       Within those devices and accounts lie Buehler’s entire personal, professional, and activist

lives. Id. at 2-3. He communicates with his lawyers about his own lawsuits through the devices and

accounts Lt. Head seeks access to. Id. He communicates with other attorneys about other people’s

lawsuits through those devices and accounts. Id. He communicates with other First Amendment

activists through those devices and accounts. Id. He communicates with his students and his

students’ families regarding their education through those devices and accounts. Id. He

communicates with his partner through those devices and accounts. Id. He communicates with

people from across the country who claim to be victims of police misconduct through those devices

and accounts. Id. Those victims include people alleging misconduct of the Austin and Houston

Police Departments. Id.

       The devices and accounts contain his personal files, banking files, contacts for his business,

and countless other personal, professional, and activist files and communications. Id. Knowing about

the subpoena, Buehler will not travel through the fifth largest city in the nation for fear he will be

unlawfully arrested to have his devices seized so that Lt. Head can use the PUC/PUKs he gained
                                                  2
            Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 3 of 7



through the subpoena. Id. Knowing that Lt. Head can potentially gain access to his email accounts,

his communications with attorneys, victims of police misconduct, other activists, and others are

severely curtailed. Id.

                                             Argument

       Should Lt. Head gain access to all of the devices and accounts he named in the subpoena, he

will have access to information far in excess of the information at issue in Carpenter v. U.S., 138

S.Ct. 2006 (2018). The subpoena cites the following authority for its issuance: Texas Code Crim.

Proc. Art. 18.20, 18.21; 18 U.S.C. 2703(c)(2)(A)-(F). It also indicates that Texas law requires the

responding providers to confirm receipt of the subpoena pursuant to Texas. Code Criminal

Procedure article 22.04.

       A.       TCCP Article 18.20 sets forth the legal criteria for an order to intercept wire, oral,

               or electronic communications in Section 4 of that article. It specifically delineates

               the types of crimes for which such an order may issue. Texas Penal Code Section

               38.15 (interference) is NOT one of those listed offenses.

       B.      Under Section 6(b) of article 18.20, law enforcement may ask that a prosecutor seek

               an order, pursuant to a sworn affidavit, but any application for intercept

               authorization must be made under oath to a judge of competent jurisdiction. TCCP

               art. 18.20(8). No judge signed the subpoena, and no prosecutor appears to have been

               included.

       C.      TCCP Article 18.21 Section 4(b) allows for a peace offer to require an electronic

               communications service provider to provide identifying information pursuant to an

               administrative subpoena “authorized by statute.” The only information the provider

               may provide without legal process is that which they already provide in a public
                                                  3
            Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 4 of 7



              directory or that which is provided to emergency vehicles during an emergency

              event.

       D.     The subpoena requests far more data than is authorized under TCCP art. 18.21(4)(b),

              including personal unlocking codes.

       E.     Section 15 of article 18.21 provides for an administrative subpoena to issue for the

              identity of a carrier’s customers or users of the carrier’s services. That section does

              not authorize requests for personal unlocking codes that can be used to unlock

              cellphones and email accounts. Nor does it authorize requests for bank and credit

              card records.

       F.     Texas Code of Criminal Procedure article 22.04 does not indicate that a person

              receiving a subpoena is required to acknowledge receipt, contrary to the language in

              the subpoena. That code section only sets forth the “requisites of citation.”

       G.     18 U.S.C. Sec. 2703 does not authorize a governmental entity to seek private party’s

              passwords to accounts and devices, which is essentially what a personal unlocking

              code is.



       But for this legal action, Facebook intends to disclose Buehler’s information pursuant to the

subpoena. (Ex. A-2). Buehler asks for a temporary restraining order preventing Lt. Head from

receiving information pursuant to the subpoena and an order requiring Lt. Head to destroy any

responsive information he has already received.

       Buehler will suffer an irreparable injury if the requested TRO is not granted: His right to free

speech will be infringed upon should law enforcement have passwords to his online accounts

wherein he and others post comments critical of Defendant’s law enforcement agency. See Elrod v.
                                                  4
            Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 5 of 7



Burns, 427 U.S. 347 (1976); and Marcus v. Search Warrant, 367 U.S. 717, 729 (1961)

(“unrestricted power of search and seizure could also be an instrument for stifling liberty of

expression”). He will suffer an irreparable injury if Lt. Head accesses his communications, as those

include communications with lawyers about pending lawsuits against police officers. He will suffer

an irreparable injury if Lt. Head accesses his communications with victims of police misconduct, as

it will damage his ability to communicate with those who may be in the process of filing grievances

or lawsuits against Lt. Head’s law enforcement agency.

       There is no adequate remedy at law should this TRO be denied, as calculating damages for

law enforcement accessing Plaintiff’s private accounts is impossible. More importantly, once Lt.

Head reads attorney-client privileged communications, he cannot un-read them. He cannot un-read

messages between parents and teacher.

       There is a substantial likelihood of success on the merits, as Lt. Head seeks to circumvent the

warrant requirement without legal authority to do so. See Carpenter v. United States, 138 S.Ct. 2206

(2018); and see Stanford v. Texas, 379 U.S. 476, 482 (1965).

       Lt. Head would not be injured by a TRO, as he would still be able to seek a proper warrant

from a judge based on probable cause if he has probable cause. That said, it strains credulity that Lt.

Head has probable cause to believe that all of the devices and accounts he seeks access to have

information about a Class B misdemeanor offense of interference when speech is a defense to that

crime and Buehler has not physically visited Houston since 2015. Tex. Penal Code Sec. 38.15(d).

The statute of limitations for a misdemeanor offense in Texas is 2 (two) years. Tex. Code Crim.

Proc. art. 12.02.

       This TRO would be in the public interest, as it involves the protection of the Constitutional

rights of those who use the services of electronic communications providers, also known as
                                                  5
              Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 6 of 7



EVERYONE. It is in the public interest, as the attorney-client privilege is sacrosanct. Henderson v.

State, 962 S.W.2d 544 (Tex. Crim. App. 1997). It is in the public interest, as Fifth Amendment

rights are implicated, and law enforcement gaining access to attorney-client communications is a

matter of public concern. See a Federal Prosecutor Listened to Multiple Attorney-Client Phone

Calls, Evidence Shows, Dan Margolies, Oct. 12, 2018, https://www.kcur.org/post/federal-prosecutor-

listened-multiple-attorney-client-phone-calls-evidence-shows#stream/0.

       Counsel for Buehler forwarded his Original and First Amended Complaint to the City of

Houston legal department. And, Houston’s assistant city attorney Brian Amis informed her through

email from brian.amis@houstontx.gov to forward all communications regarding this lawsuit and

TRO to him. Exhibit B, attached hereto and incorporated by reference. She is sending this request

for TRO to Brian Amis at that email address.

                                             PRAYER

       Buehler prays that a TRO issue that orders Lt. Head to inform all of the entities to which he

sent the subpoena to refrain from sending him any records or information pursuant to that subpoena.

Buehler prays that the TRO order Lt. Head to destroy any information he has already received

pursuant to the subpoena. Buehler prays that the TRO order Lt. Head to submit any future

“administrative subpoena” for records related to Buehler to the Court under seal before sending it to

any entity.



                                              Respectfully Submitted,
                                              PLAINTIFF

                                              By:
                                              ____/s/ Millie L. Thompson
                                              Millie L. Thompson
                                              Texas State Bar Number: 24067974
                                                 6
           Case 1:19-cv-00188-LY Document 5 Filed 03/01/19 Page 7 of 7



                                              The Law Office of Millie L. Thompson
                                              1411 West Ave., Ste. 100
                                              Austin, Texas 78701
                                              Telephone: (512) 293-5800
                                              Fax: (512) 682-8721
                                              Email: millieaustinlaw@gmail.com




                                 CERTIFICATE OF SERVICE

I, Millie Thompson, do hereby certify that on this the 1st day of March 2019, a true and correct copy
of this Plaintiff’s Request for TRO was served on the City of Houston Legal Department by email to
Assistant City Attorney Brian Amis at brian.amis@houstontx.gov.



                                                              /s/ Millie L. Thompson
                                                              Millie L. Thompson




                                                 7
